The trial court properly granted dismissal of the above mentioned claims since plaintiffs failed to submit sufficient evidence, inter alia, that defendant removed and cut trees, deposited debris onto plaintiffs’ property, or caused flooding and erosion thereto. Moreover, plaintiffs failed to prove that defendant adversely affected plaintiffs’ property to any extent beyond the natural consequences of the work defendant had contracted to perform for plaintiffs as part of the sale of the property from defendant to plaintiffs nor that defendant caused any harm other than inconvenience.
Plaintiffs also failed to prove that documents filed by defendant pertaining to an adjoining property owned by him, which contained a minor draftsman’s error in the measurement of tie distances, was reasonably calculated to cause harm to plaintiffs, or that it resulted in any special damages sufficient to establish forth a prima facie claim for slander of title (Carnival Co. v Metro-Goldwyn-Mayer, Inc., 23 AD2d 75, 77).
We have considered plaintiffs’ other contentions and find them to be without merit. Concur — Murphy, P. J., Rubin, Ross and Tom, JJ.